As filed with the Securities and Exchange Commission on December 21, 2007 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 20 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 22 / X / (Check appropriate box or boxes) PUTNAM ARIZONA TAX EXEMPT INCOME FUND (Registration No. 33- 37992; 811-06258) PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND (Registration No. 33-32550; 811-05977) (Exact name of registrants as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 29 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 31 / X / (Check appropriate box or boxes) PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND Registration No. 33-5416; 811-04518 PUTNAM MICHIGAN TAX EXEMPT INCOME FUND Registration No. 33-8923; 811-04529 PUTNAM MINNESOTA TAX EXEMPT INCOME FUND Registration No. 33-8916; 811-04527 PUTNAM OHIO TAX EXEMPT INCOME FUND Registration No. 33-8924; 811-04528 (Exact name of registrants as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 22 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 23 / X / (Check appropriate box or boxes) PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND (Registration No. 33-28321; 811-05802) (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrants' Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 2, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM ARIZONA TAX EXEMPT INCOME FUND PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND PUTNAM MICHIGAN TAX EXEMPT INCOME FUND PUTNAM MINNESOTA TAX EXEMPT INCOME FUND PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND PUTNAM OHIO TAX EXEMPT INCOME FUND PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 Prospectus Supplement dated December 31, 2007 Putnam AMT-Free Insured Municipal Fund Putnam New Jersey Tax Exempt Income Fund Putnam Arizona Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam California Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam Tax-Free High Yield Fund Effective January 2, 2008, the prospectuses of the funds listed above are supplemented both to reflect changes in sales charges for class A shares and to introduce class Y shares. Changes in Sales Charges for Class A Shares The class A share information in the table of Average Annual Total Returns (for periods ending 12/31/06) in Fund summary Past Performance is restated to reflect the increase in the maximum sales charge for class A shares to 4.00% (from 3.75%) as follows: Fund Class Past 1 year Past 5 years Past 10 years AMT-Free Insured Municipal Fund Class A before taxes -0.24% 4.02% 4.48% Class A after taxes on distributions -0.28% 3.79% 4.33% Class A after taxes on distributions and sale of fund 1.19% 3.91% 4.39% shares Arizona Tax Exempt Income Fund Class A before taxes -0.09% 3.94% 4.38% Class A after taxes on distributions -0.10% 3.92% 4.37% Class A after taxes on distributions and sale of fund 1.31% 3.96% 4.39% shares California Tax Exempt Income Fund Class A before taxes 0.28% 4.06% 4.64% Class A after taxes on distributions 0.22% 3.86% 4.51% Class A after taxes on distributions and sale of fund 1.65% 4.06% 4.61% shares Massachusetts Tax Exempt Income Fund Class A before taxes 0.11% 4.23% 4.69% Class A after taxes on distributions 0.10% 4.18% 4.67% Class A after taxes on distributions and sale of fund 1.42% 4.21% 4.69% shares Michigan Tax Exempt Income Fund Class A before taxes -0.31% 3.63% 4.13% Class A after taxes on distributions -0.31% 3.63% 4.10% Class A after taxes on distributions and sale of fund 1.07% 3.68% 4.16% shares Minnesota Tax Exempt Income Fund Class A before taxes -0.30% 3.94% 4.22% Class A after taxes on distributions -0.30% 3.93% 4.22% Class A after taxes on distributions and sale of fund 1.13% 3.96% 4.26% shares New Jersey Tax Exempt Income Fund Class A before taxes 0.44% 4.01% 4.43% Class A after taxes on distributions 0.44% 4.00% 4.43% Class A after taxes on distributions and sale of fund 1.64% 4.00% 4.43% shares New York Tax Exempt Income Fund Class A before taxes 0.29% 4.09% 4.62% Class A after taxes on distributions 0.26% 3.97% 4.50% Class A after taxes on distributions and sale of fund 1.66% 4.09% 4.57% shares Ohio Tax Exempt Income Fund Class A before taxes -0.08% 3.97% 4.35% Class A after taxes on distributions -0.08% 3.96% 4.32% Class A after taxes on distributions and sale of fund 1.28% 3.96% 4.35% shares Pennsylvania Tax Exempt Income Fund Class A before taxes 0.01% 4.17% 4.40% Class A after taxes on distributions 0.01% 4.17% 4.35% Class A after taxes on distributions and sale of fund 1.31% 4.17% 4.40% shares Tax Exempt Income Fund Class A before taxes 0.02% 4.12% 4.55% Class A after taxes on distributions 0.02% 4.12% 4.54% Class A after taxes on distributions and sale of fund 1.46% 4.17% 4.59% shares Tax-Free High Yield Fund Class A before taxes 1.99% 4.77% 4.40% Class A after taxes on distributions 1.98% 4.76% 4.39% Class A after taxes on distributions and sale of fund 2.91% 4.82% 4.52% shares The table of Shareholder Fees in Fund summary  Costs associated with your investment is revised to provide that the maximum sales charge (load) imposed on purchases (as a percentage of the offering price) for class A shares is now 4.00% . The table in Fund summary  How do these fees and expenses look in dollar terms? setting forth the Example: Sales charge plus annual operating expenses on $10,000 investment over time is revised with respect to class A shares as follows: 1 year 3 years 5 years 10 years AMT-Free Insured Municipal Fund $483 $660 $852 $1,407 Arizona Tax Exempt Income Fund $480 $679 $896 $1,518 California Tax Exempt Income Fund $474 $630 $800 $1,293 Massachusetts Tax Exempt Income Fund $483 $660 $852 $1,407 Michigan Tax Exempt Income Fund $489 $685 $896 $1,506 Minnesota Tax Exempt Income Fund $487 $689 $907 $1,535 New Jersey Tax Exempt Income Fund $487 $672 $873 $1,452 New York Tax Exempt Income Fund $477 $642 $821 $1,339 Ohio Tax Exempt Income Fund $487 $675 $878 $1,463 Pennsylvania Tax Exempt Income Fund $489 $679 $884 $1,475 Tax Exempt Income Fund $477 $642 $821 $1,339 Tax-Free High Yield Fund $480 $651 $837 $1,373 The section How do I buy fund shares?  Which class of shares is best for me? is revised to provide that class A shares are subject to initial sales charges (as a percentage of the offering price) of up to 4.00%, and the table of initial sales charges for class A shares is revised as follows: Initial sales charges for class A shares Amount of purchase at offering price ($) Class A sales charge as a percentage of*: Net amount invested Offering price** Under 50,000 4.17% 4.00% 50,000 but under 100,000 4.17 4.00 100,000 but under 250,000 3.36 3.25 250,000 but under 500,000 2.56 2.50 500,000 but under 1,000,000 2.04 2.00 1,000,000 and above NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. Introduction of Class Y Shares The funds listed at the top of this prospectus supplement will offer class Y shares beginning on January 2, 2008. The table of Shareholder Fees in Fund summary  Costs associated with your investment is revised to provide that there are no sales charges imposed on purchases, no deferred sales charges and a maximum redemption fee of 1.00% (as a percentage of total redemption proceeds) for class Y shares. The table of Total Annual Fund Operating Expense in Fund summary  Costs associated with your investment is revised to add class Y shares, based on the expenses of class A shares, excluding distribution (12b-1) fees, for a funds last fiscal year, as follows: Total Annual Fund Operating Expenses Management Distribution Other Total Annual Fund Expense Fund Fees (12b-1) Fees Expenses Operating Expenses Reimbursement <> Net Expenses AMT-Free Insured Municipal 0.50%  0.14% 0.64%  0.64% Fund Arizona Tax Exempt Income 0.50%  0.25% 0.75% (0.15%) 0.60% Fund California Tax Exempt Income 0.48%  0.06% 0.54%  0.54% Fund Massachusetts Tax Exempt 0.50%  0.14% 0.64%  0.64% Income Fund 2 Distribution Other Total Annual Fund Expense Fund Management Fees (12b-1) Fees Expenses Operating Expenses Reimbursement <> Net Expenses Michigan Tax Exempt Income 0.50%  0.23% 0.73% (0.03%) 0.70% Fund Minnesota Tax Exempt Income 0.50%  0.26% 0.76% (0.08%) 0.68% Fund New Jersey Tax Exempt Income 0.50%  0.18% 0.68%  0.68% Fund New York Tax Exempt Income 0.50%  0.09% 0.59%  0.59% Fund Ohio Tax Exempt Income Fund 0.50%  0.19% 0.69% (0.01%) 0.68% Pennsylvania Tax Exempt 0.50%  0.20% 0.70%  0.70% Income Fund Tax Exempt Income Fund 0.50%  0.09% 0.59%  0.59% Tax-Free High Yield 0.50%  0.10% 0.60%  0.60% <> Reflects Putnam Managements agreement to waive fees and reimburse expenses of the fund through May 31, 2008 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group, as calculated in accordance with Lippers standard method for comparing fund expenses, for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. The table in Fund summary  How do these fees and expenses look in dollar terms? setting forth the Example: Sales charge plus annual operating expenses on $10,000 investment over time is revised to add class Y shares as follows: 1 year 3 years 5 years 10 years AMT-Free Insured Municipal Fund $65 $205 $357 $798 Arizona Tax Exempt Income Fund $61 $225 $402 $916 California Tax Exempt Income Fund $55 $173 $302 $677 Massachusetts Tax Exempt Income Fund $65 $205 $357 $798 Michigan Tax Exempt Income Fund $72 $230 $403 $904 Minnesota Tax Exempt Income Fund $69 $235 $415 $935 New Jersey Tax Exempt Income Fund $69 $218 $379 $847 New York Tax Exempt Income Fund $60 $189 $329 $738 Ohio Tax Exempt Income Fund $69 $220 $383 $858 Pennsylvania Tax Exempt Income Fund $72 $224 $390 $871 Tax Exempt Income Fund $60 $189 $329 $738 Tax-Free High Yield $61 $192 $335 $750 The summary of the differences among the classes of shares in the section How do I buy fund shares?  Which class of shares is best for me? is supplemented as follows: Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam: · investors purchasing shares through an asset-based fee program which regularly offers institutional share classes and which is sponsored by a registered broker-dealer or other financial institution that has entered into an agreement with Putnam; · fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds through a fund "supermarket" or other mutual fund trading platform sponsored by a broker-dealer or trust company of which the RIA is not an affiliated or associated person and which has entered into an agreement with Putnam; and · bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. · No initial sales charge; your entire investment goes to work immediately · No deferred sales charge · Lower annual expenses, and higher dividends, than class A, B, C, or M shares because of no 12b-1 fees. The tables in the Financial highlights section for Putnam California Tax Exempt Income Fund, Putnam New York Tax Exempt Income Fund and Putnam Tax Exempt Income Fund are revised, as set forth below, to include certain financial information 3 derived from financial statements provided in each such funds most recent shareholder report. No class Y shares were outstanding during these periods. Putnam California Tax Exempt Income Fund Financial highlights (For a common share outstanding throughout the period) Class A Class B Class C Class M Period ended September 30, 2007 September 30, 2007 September 30, 2007 September 30, 2007 Investment operations: Net asset value, beginning of period $8.23 $8.22 $8.26 $8.21 Net investment income (loss) 0.35 0.30 0.28 0.32 Net realized and unrealized gain (loss) on investments (.17) (.17) (.17) (.16) Total from investment operations 0.18 0.13 0.11 0.16 Less distributions: From net investment income (.34) (.28) (.27) (.31) From net realized gain on investments (.03) (.03) (.03) (.03) Total distributions (.37) (.31) (.30) (.34) Redemption fees -(c) -(c) -(c) -(c) Net asset value, end of period $8.04 $8.04 $8.07 $8.03 Total return at net asset value (%)(a) 2.14 1.63 1.32 1.97 Ratios and supplemental data: Net assets, end of period (in thousands) $1,845,476 $76,150 $21,493 $4,998 Ratio of expenses to average net assets (%)(b) 0.76 1.40 1.55 1.05 Ratio of net investment income (loss) to average net assets (%) 4.25 3.60 3.46 3.95 Portfolio turnover (%) 36.29 36.29 36.29 36.29 (a) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (b) Includes amounts paid through expense offset arrangements. (c) Amount represents less than $0.01 per share. Putnam New York Tax Exempt Income Fund Financial highlights (For a common share outstanding throughout the period) Class A Class B Class C Class M Period ended May 31, 2007** May 31, 2007** May 31, 2007** May 31, 2007** Investment operations: Net asset value, beginning of period $8.73 $8.72 $8.73 $8.74 Net investment income (loss) 0.18 0.16 0.15 0.17 Net realized and unrealized gain (loss) on investments (.17) (.17) (.17) (.17) Total from investment operations 0.01 (.01) (.02) -(d) Less distributions: From net investment income (.18) (.16) (.15) (.17) From net realized gain on investments (.01) (.01) (.01) (.01) Total distributions (.19) (.17) (.16) (.18) Redemption fees -(d) -(d) -(d) -(d) Net asset value, end of period $8.55 $8.54 $8.55 $8.56 Total return at net asset value (%)(a) .22* (.11)* (.19)* .08* Ratios and supplemental data: Net assets, end of period (in thousands) $1,057,273 $51,280 $11,189 $2,268 Ratio of expenses to average net assets (%)(b) .40* .72* .80* .55* Ratio of net investment income (loss) to average net assets (%) 2.11* 1.79* 1.71* 1.97* Portfolio turnover (%) 10.30* 10.30* 10.30* 10.30* * Not annualized. ** Unaudited. (a) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (b) Includes amounts paid through expense offset arrangements. (c) Reserved. (d) Amount represents less than $0.01 per share. 4 Putnam Tax Exempt Income Fund Financial highlights (For a common share outstanding throughout the period) Class A Class B Class C Class M Period ended September 30, 2007 September 30, 2007 September 30, 2007 September 30, 2007 Investment operations: Net asset value, beginning of period $8.79 $8.79 $8.80 $8.81 Net investment income (loss) 0.37 0.32 0.30 0.35 Net realized and unrealized gain (loss) on investments (.16) (.16) (.16) (.16) Total from investment operations 0.21 0.16 0.14 0.19 Less distributions: From net investment income (.36) (.31) (.29) (.34) Total distributions (.36) (.31) (.29) (.34) Redemption fees -(c) -(c) -(c) -(c) Net asset value, end of period $8.64 $8.64 $8.65 $8.66 Total return at net asset value (%)(a) 2.49 1.92 1.64 2.19 Ratios and supplemental data: Net assets, end of period (in thousands) $1,311,819 $39,730 $8.432 $5,346 Ratio of expenses to average net assets (%)(b) .79 1.44 1.59 1.09 Ratio of net investment income (loss) to average net assets (%) 4.26 3.61 3.46 3.96 Portfolio turnover (%) 24.58 24.58 24.58 24.58 (a) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (b) Includes amounts paid through expense offset arrangements. (c) Amount represents less than $0.01 per share. 248695 12/07 5 Putnam Tax Exempt Income Funds 9
